
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 2554
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 4, 2010
			Received; read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To reform the National Association of
		  Registered Agents and Brokers, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Association of Registered
			 Agents and Brokers Reform Act of 2010.
		2.Reestablishment of the National Association
			 of Registered Agents and Brokers
			(a)In generalSubtitle C of title III of the
			 Gramm-Leach-Bliley Act (15 U.S.C. 6751 et seq.) is amended
			 to read as follows:
				
					CNational Association of Registered Agents
				and Brokers
						321.National association of registered agents
				and brokers
							(a)EstablishmentThere is established the National
				Association of Registered Agents and Brokers (hereafter in this subtitle
				referred to as the Association).
							(b)StatusThe Association shall—
								(1)be a nonprofit corporation;
								(2)have succession until dissolved by an Act
				of Congress;
								(3)not be an agent or instrumentality of the
				United States Government; and
								(4)except as otherwise provided in this
				subtitle, be subject to, and have all the powers conferred upon a nonprofit
				corporation by the District of Columbia Nonprofit Corporation Act (D.C. Code,
				sec. 29–301.01 et seq.).
								322.PurposeThe purpose of the Association shall be to
				provide a mechanism through which licensing, continuing education, and other
				nonresident insurance producer qualification requirements and conditions can be
				adopted and applied on a multi-state basis (without affecting the laws, rules,
				and regulations pertaining to resident insurance producers or appointments or
				producing a net loss of producer licensing revenues to States), while
				preserving the right of States to license, supervise, discipline, and establish
				licensing fees for insurance producers, and to prescribe and enforce laws and
				regulations with regard to insurance-related consumer protection and unfair
				trade practices.
						323.Membership
							(a)Eligibility
								(1)In generalAny insurance producer licensed in its home
				State shall, subject to paragraphs (2) and (4), be eligible to become a member
				of the Association.
								(2)Ineligibility for suspension or revocation
				of licenseSubject to
				paragraph (3), an insurance producer is not eligible to become a member of the
				Association if a State insurance regulator has suspended or revoked such
				producer’s license in that State during the 3-year period preceding the date on
				which such producer applies for membership.
								(3)Resumption of eligibilityParagraph (2) shall cease to apply to any
				insurance producer if—
									(A)the State insurance regulator reissues or
				renews the license of such producer in the State in which the license was
				suspended or revoked; or
									(B)the suspension or revocation is
				subsequently overturned.
									(4)Criminal background record check
				required
									(A)In generalAn insurance producer shall not be eligible
				to become a member of the Association unless the producer has undergone a
				national criminal background record check that complies with regulations
				prescribed by the Attorney General under subparagraph (L).
									(B)Criminal background record check requested
				by home stateAn insurance
				producer who is licensed in a State and who has undergone a national criminal
				background record check in compliance with such requirements as a condition for
				such licensure shall be deemed to have undergone a national criminal background
				record check for purposes of subparagraph (A).
									(C)Criminal background record check requested
				by association
										(i)In generalThe Association shall, upon request by an
				insurance producer licensed in a State, submit identification information
				obtained from such producer, and a request for a national criminal background
				record check of such producer, to the Federal Bureau of Investigation.
										(ii)Bylaws or rulesThe board of directors of the Association
				shall prescribe bylaws or rules for obtaining and utilizing identification
				information and criminal history record information, including the
				establishment of reasonable fees required to perform a criminal background
				record check and appropriate safeguards for maintaining confidentiality and
				security of the information.
										(D)Form of requestA submission under subparagraph (C)(i)
				shall include such identification information as required by the Attorney
				General concerning the person about whom the record is requested and a
				statement signed by the person authorizing the Association to obtain the
				information.
									(E)Provision of information by attorney
				generalUpon receiving a
				submission under subparagraph (C)(ii) from the Association, the Attorney
				General shall search all records of the Criminal Justice Information Services
				Division of the Federal Bureau of Investigation that the Attorney General deems
				appropriate for criminal history records corresponding to the identification
				information provided under subparagraph (D) and provide all information
				contained in such records that pertains to the request to the
				Association.
									(F)Limitation on permissible uses of
				informationThe Association
				may use information provided under subparagraph (E) only—
										(i)for purposes of determining compliance with
				membership criteria established by the Association;
										(ii)to disclose to State insurance regulators,
				or Federal or State law enforcement agencies, in conformance with applicable
				law.
										(G)Applicant access to criminal history
				recordsNotwithstanding
				subparagraph (F), a producer shall have the right to obtain from the
				Association a copy of any criminal history record information concerning the
				producer that is provided to the Association under subparagraph (E).
									(H)Penalty for improper use or
				disclosureWhoever knowingly
				uses any information provided under subparagraph (E) for a purpose not
				authorized in subparagraph (F), or discloses any such information to anyone not
				authorized to receive it, shall be fined under title 18, United States Code,
				imprisoned for not more than 2 years, or both.
									(I)Reliance on informationNeither the Association nor any of its
				directors, officers, or employees shall be liable in any action for using
				information provided under subparagraph (E) as permitted under subparagraph (F)
				in good faith and in reasonable reliance on its accuracy.
									(J)FeesThe Attorney General may charge a
				reasonable fee to defray the expense of conducting the search and providing the
				information under subparagraph (E), and any such fee shall be collected and
				remitted by the Association.
									(K)Rule of constructionNothing in this paragraph shall be
				construed as—
										(i)requiring a State insurance regulator to
				perform criminal background checks under this section; or
										(ii)limiting any other authority that allows
				access to criminal background records.
										(L)RegulationsThe Attorney General shall prescribe
				regulations to carry out this paragraph, which shall include—
										(i)appropriate protections for ensuring the
				confidentiality of information provided under subparagraph (E); and
										(ii)procedures providing a reasonable
				opportunity for a producer to contest the accuracy of information regarding the
				producer provided under subparagraph (E).
										(M)Ineligibility for membership
										(i)In generalThe Association may, under reasonably
				consistently applied standards, deny membership to an insurance producer on the
				basis of criminal history information provided under subparagraph (E).
										(ii)Rights of applicants denied
				membershipThe Association
				shall notify any producer who is denied membership on the basis of criminal
				history record information provided under subparagraph (E) of the right of the
				producer to—
											(I)obtain a copy of all criminal history
				record information provided to the Association under subparagraph (E) with
				respect to the producer; and
											(II)challenge the accuracy and completeness of
				the information.
											(b)Authority To establish membership
				criteriaThe Association may
				establish membership criteria that—
								(1)bear a reasonable relationship to the
				purposes for which the Association was established; and
								(2)do not unfairly limit the access of smaller
				agencies to the Association membership, including imposing discriminatory
				membership fees on smaller insurance producers.
								(c)Establishment of classes and categories of
				membership
								(1)Classes of membershipThe Association may establish separate
				classes of membership, with separate criteria, if the Association reasonably
				determines that performance of different duties requires different levels of
				education, training, experience, or other qualifications.
								(2)Categories
									(A)Separate categories for producers
				permittedThe Association may
				establish separate categories of membership for producers and for other persons
				within each class, based on the types of licensing categories that exist under
				State laws.
									(B)Separate treatment for depository
				institutions prohibitedNo
				special categories of membership, and no distinct membership criteria, shall be
				established for members which are depository institutions or for employees,
				agents, or affiliates of depository institutions.
									(d)Membership criteria
								(1)In generalThe Association may establish criteria for
				membership which shall include standards for personal qualifications,
				education, training, and experience.
								(2)QualificationsIn establishing criteria under paragraph
				(1), the Association shall consider the NAIC Producer Licensing Model Act and
				the highest levels of insurance producer qualifications established under the
				licensing laws of the States.
								(3)Assistance from states
									(A)In generalThe Association may request a State to
				provide assistance in investigating and evaluating a prospective member’s
				eligibility for membership in the Association.
									(B)Rule of constructionSubparagraph (A) shall not be construed as
				requiring or authorizing any State to adopt new or additional requirements
				concerning the licensing or evaluation of insurance producers.
									(4)Denial of membershipThe Association may, based on reasonably
				consistently applied standards, deny membership to any State-licensed insurance
				producer for failure to meet the membership criteria established by the
				Association.
								(e)Effect of membership
								(1)Authority of association
				membersMembership in the
				Association shall—
									(A)authorize an insurance producer to sell,
				solicit, negotiate, effect, procure, deliver, renew, continue, or bind
				insurance in any State for which the member pays the licensing fee set by such
				State for any line or lines of insurance specified in such producer’s home
				State license, and exercise all such incidental powers, as shall be necessary
				to carry out such activities, including claims adjustments and settlement, risk
				management, employee benefits advice, retirement planning, and any other
				insurance-related consulting activities;
									(B)be the equivalent of a nonresident
				insurance producer license issued in any State where the member pays the
				licensing fee; and
									(C)subject an insurance producer to all laws,
				regulations, provisions or other action of any State concerning revocation or
				suspension of a member’s ability to engage in any activity within the scope of
				authority granted under this subsection and to all State laws, regulations,
				provisions and actions preserved under paragraph (5).
									(2)Duplicative licensesNo State, other than the member’s home
				State, may require an individual member to obtain a business entity license or
				membership in order to engage in any activity within the scope of authority
				granted in paragraph (1) or in order for the member or any employer, employee,
				or affiliate of the member to receive compensation for the member's performance
				of any such activity.
								(3)Agent for remitting feesThe Association shall act as any member’s
				agent for purposes of remitting licensing fees to any State pursuant to
				paragraph (1).
								(4)Regulator notificationThe Association shall notify the National
				Association of Insurance Commissioners (hereinafter in this subtitle referred
				to as the NAIC) or its designee when a producer becomes a member
				and identify, on an ongoing basis, the States in which the member is authorized
				to operate.
								(5)Preservation of state consumer protection
				and market conduct regulationNo provision of this section shall be
				construed as altering or affecting the continuing effectiveness of any law,
				regulation, provision, or other action of any State which purports to regulate
				market conduct or unfair trade practices or establish consumer protections to
				the extent that such law, regulation, provision, or other action is not
				inconsistent with the provisions of this subtitle, and then only to the extent
				of such inconsistency.
								(f)Biennial renewalMembership in the Association shall be
				renewed on a biennial basis.
							(g)Continuing education
								(1)In generalThe Association shall establish, as a
				condition of membership, continuing education requirements which shall be
				comparable to the continuing education requirements under the licensing laws of
				a majority of the States.
								(2)State continuing education
				requirementsA member may not
				be required to satisfy continuing education requirements imposed under the
				laws, regulations, provisions, or actions of any State other than such member’s
				home State.
								(3)ReciprocityThe Association shall not require a member
				to satisfy continuing education requirements that are equivalent to any
				continuing education requirements of the member’s home State that have been
				satisfied by the member during the applicable licensing period.
								(4)Limitation on associationThe Association shall not directly or
				indirectly offer any continuing education courses for insurance
				producers.
								(h)Probation, suspension and
				revocation
								(1)Disciplinary actionThe Association may place an insurance
				producer that is a member of the Association on probation or suspend or revoke
				such producer's membership in the Association, as the Association determines to
				be appropriate, if—
									(A)the producer fails to meet the applicable
				membership criteria of the Association; or
									(B)the producer has been subject to
				disciplinary action pursuant to a final adjudicatory proceeding under the
				jurisdiction of a State insurance regulator.
									(2)Reporting to state regulatorsThe Association shall notify the NAIC or
				its designee when a producer’s membership has been suspended, revoked, and
				otherwise terminated.
								(i)Consumer complaints
								(1)In generalThe Association shall—
									(A)receive and, when appropriate, investigate
				complaints from both consumers and State insurance regulators related to
				members of the Association;
									(B)refer any proper complaint received in
				accordance with subparagraph (A) and make any related records and information
				available to the NAIC or its designee and to each State insurance regulator for
				the State of residence of the consumer who filed the complaint; and
									(C)refer, when appropriate, any such complaint
				to any additional appropriate State insurance regulator.
									(2)Telephone and other accessThe Association shall maintain a toll-free
				telephone number for the purpose of this subsection and, as practicable, other
				alternative means of communication with consumers, such as an Internet web
				page.
								324.Board of directors
							(a)EstablishmentThere is established the board of directors
				of the Association (hereafter in this subtitle referred to as the
				Board), which shall have authority to govern and supervise all
				activities of the Association.
							(b)PowersThe Board shall have such of the
				Association’s powers and authority as may be specified in the bylaws of the
				Association.
							(c)Composition
								(1)In generalThe Board shall consist of 11 members who
				shall be appointed by the President, by and with the advice and consent of the
				Senate, of whom—
									(A)6 shall be State insurance commissioners
				appointed in the manner provided in paragraph (2);
									(B)2 shall be representatives of property and
				casualty insurance producers;
									(C)1 shall be a representative of life or
				health insurance producers;
									(D)1 shall be a representative of property and
				casualty insurers; and
									(E)1 shall be a representative of life or
				health insurers.
									(2)State insurance regulator
				representatives
									(A)Before making any appointments pursuant to
				subparagraph (A) of paragraph (1), the President shall request a list of
				recommended candidates from the NAIC, which shall not be binding on the
				President. If the NAIC fails to submit list of recommendations within 15 days
				of the request, the President may make the requisite appointments without
				considering the views of the NAIC.
									(B)Not more than 3 members appointed to
				membership on the Board pursuant to subparagraph (A) of paragraph (1) shall
				belong to the same political party.
									(C)If fewer than 6 State insurance
				commissioners accept appointment to the Board, the President may appoint the
				remaining State insurance commissioner members of the Board from among
				individuals who are former State insurance commissioners, provided that any
				former insurance commissioner so appointed shall not be employed by or have a
				present direct or indirect financial interest in any insurer or other entity in
				the insurance industry other than direct or indirect ownership of, or
				beneficial interest in, an insurance policy or annuity contract written or sold
				by an insurer.
									(3)Private sector
				representativesIn making any
				appointments pursuant to subparagraphs (B) through (E) of paragraph (1), the
				President may seek recommendations for candidates from national trade
				associations representing the category of individuals described, which shall
				not be binding on the President.
								(4)State insurance commissioner
				definedFor purposes of this
				subsection, the term State insurance commissioner means a person
				who serves in the position in State government, or on the board, commission, or
				other body that is the principal insurance regulatory authority for the
				State.
								(d)Terms
								(1)In generalThe term of each Board member shall be for
				2 years, except that—
									(A)the term of—
										(i)3 of the State insurance commissioner
				members of the Board initially appointed under subparagraph (A) of paragraph
				(1);
										(ii)1 of the property and casualty insurance
				producer members of the Board initially appointed under subparagraph (B) of
				paragraph (1); and
										(iii)1 of the insurer representative members of
				the Board initially appointed under subparagraphs (D) and (E) of paragraph
				(1),
										shall be 1 year, as designated by
				the President at the time of the nomination of such members;(B)a member of the Board may continue to serve
				after the expiration of the term to which such member was appointed until a
				successor is qualified; and
									(C)any member of the Board appointed to fill a
				vacancy occurring before the expiration of the term for which the member’s
				predecessor was appointed shall be appointed only for the remainder of that
				term.
									(2)Successive termsBoard members may be reappointed to
				successive terms.
								(e)Meetings
								(1)In generalThe Board shall meet at the call of the
				chairperson, as requested in writing to the chairperson by at least four
				members of the Board, or as otherwise provided by the bylaws of the
				Association.
								(2)Quorum requiredA majority of directors shall constitute a
				quorum.
								(3)VotingDecisions of the Board shall require the
				approval of a majority of all directors present at a meeting, a quorum being
				present.
								325.Officers
							(a)PositionsThe officers of the Association shall
				consist of a chairperson and a vice chairperson of the Board, an executive
				director, secretary, and treasurer of the Association, and such other officers
				and assistant officers as may be deemed necessary.
							(b)Manner of selectionEach officer of the Board and the
				Association shall be elected or appointed at such time, in such manner, and for
				such terms as may be prescribed in the bylaws of the Association.
							326.Bylaws, rules, and disciplinary
				action
							(a)Adoption and amendment of bylaws
								(1)Copy required to be filedThe board of directors of the Association
				shall submit to the President and the NAIC any proposed bylaw or rules of the
				Association or any proposed amendment to the bylaws or rules, accompanied by a
				concise general statement of the basis and purpose of such proposal.
								(2)Effective
				dateAny proposed bylaw or
				rule or proposed amendment to the bylaws or rules shall take effect, after
				notice published in the Federal Register and opportunity for comment, upon such
				date as the Association may designate, unless suspended under subsection (c) of
				section 330.
								(b)Disciplinary action by the
				association
								(1)Specification of chargesIn any proceeding to determine whether
				membership shall be denied, suspended, revoked, or not renewed (hereafter in
				this section referred to as a disciplinary action) or to
				determine whether a member of the Association should be placed on probation,
				the Association shall bring specific charges, notify such member of such
				charges, give the member an opportunity to defend against the charges, and keep
				a record.
								(2)Supporting statementA determination to take disciplinary action
				shall be supported by a statement setting forth—
									(A)any act or practice in which such member
				has been found to have been engaged;
									(B)the specific provision of this subtitle,
				the rules or regulations under this subtitle, or the rules of the Association
				which any such act or practice is deemed to violate; and
									(C)the sanction imposed and the reason for
				such sanction.
									327.PowersIn addition to all the powers conferred upon
				a nonprofit corporation by the District of Columbia Nonprofit Corporation Act,
				the Association shall have the following powers:
							(1)To establish and collect such membership
				fees as the Association finds necessary to impose to cover the costs of its
				operations.
							(2)To adopt, amend, and repeal bylaws and
				rules governing the conduct of Association business and performance of its
				duties.
							(3)To establish procedures for providing
				notice and opportunity for comment pursuant to section 326(a).
							(4)To enter into and perform such agreements
				as necessary to carry out its duties.
							(5)To hire employees, professionals or
				specialists, and elect or appoint officers, and to fix their compensation,
				define their duties and give them appropriate authority to carry out the
				purposes of this subtitle, and determine their qualification; and to establish
				the Association’s personnel policies and programs relating to, among other
				things, conflicts of interest, rates of compensation, and qualifications of
				personnel.
							(6)To borrow money.
							(7)To secure funding from board member
				organizations and other industry associations for such amounts that the
				Association determines to be necessary and appropriate to organize and begin
				operations of the Association, which shall be treated as loans to be repaid by
				the Association with interest at market rate.
							328.Report by Association
							(a)In generalAs soon as practicable after the close of
				each fiscal year, the Association shall submit to the President and the NAIC a
				written report regarding the conduct of its business, and the exercise of the
				other rights and powers granted by this subtitle, during such fiscal
				year.
							(b)Financial statementsEach report submitted under subsection (a)
				with respect to any fiscal year shall include financial statements setting
				forth the financial position of the Association at the end of such fiscal year
				and the results of its operations (including the source and application of its
				funds) for such fiscal year.
							329.Liability of the association and the
				directors, officers, and employees of the association
							(a)In generalThe Association shall not be deemed to be
				an insurer or insurance producer within the meaning of any State law, rule,
				regulation, or order regulating or taxing insurers, insurance producers, or
				other entities engaged in the business of insurance, including provisions
				imposing premium taxes, regulating insurer solvency or financial condition,
				establishing guaranty funds and levying assessments, or requiring claims
				settlement practices.
							(b)Liability of directors, officers, and
				employeesNo director,
				officer, or employee of the Association shall be personally liable to any
				person for any action taken or omitted in good faith in any matter within the
				scope of their responsibilities in connection with the Association.
							330.Presidential oversight
							(a)Removal of BoardIf the President determines that the
				Association is acting in a manner contrary to the interests of the public or
				the purposes of this subtitle or has failed to perform its duties under this
				subtitle, the President may remove the entire existing Board for the remainder
				of the term to which the members of the Board were appointed and appoint, in
				accordance with section 324 and with the advice and consent of the Senate, new
				members to fill the vacancies on the Board for the remainder of such
				terms.
							(b)Removal of Board MemberThe President may remove a member of the
				Board only for neglect of duty or malfeasance in office.
							(c)Suspension of rules or
				actionsThe President, or a
				person designated by the President for such purpose, may suspend the
				effectiveness of any rule, or prohibit any action, of the Association which the
				President or the designee determines is contrary to the purposes of this
				subtitle.
							331.Relationship to State law
							(a)Preemption of state lawsState laws, regulations, provisions, or
				other actions purporting to regulate insurance producers shall be preempted to
				the extent provided in subsection (b).
							(b)Prohibited actions
								(1)In generalNo State shall—
									(A)impede the activities of, take any action
				against, or apply any provision of law or regulation arbitrarily or
				discriminatorily to, any insurance producer because that insurance producer or
				any affiliate plans to become, has applied to become, or is a member of the
				Association;
									(B)impose any requirement upon a member of the
				Association that it pay fees different from those required to be paid to that
				State were it not a member of the Association;
									(C)impose any continuing education
				requirements on nonresident insurance producers; or
									(D)impose any licensing, registration, or
				appointment requirements upon any nonresident insurance producer that sells,
				solicits, negotiates, effects, procures, delivers, renews, continues, or binds
				insurance for commercial property and casualty risks to an insured with risks
				located in more than 1 State, if such nonresident insurance producer is
				otherwise licensed as an insurance producer in the State where the insured
				maintains its principal place of business and the contract of insurance insures
				risks located in that State.
									(2)States other than a home
				stateNo State, other than a
				member’s home State, shall—
									(A)impose any licensing, integrity, personal
				or corporate qualifications, education, training, experience, residency,
				continuing education, or bonding requirement upon a member of the Association
				that is different from the criteria for membership in the Association or
				renewal of such membership;
									(B)impose any requirement upon a member of the
				Association that it be licensed, registered, or otherwise qualified to do
				business or remain in good standing in such State, including any requirement
				that such insurance producer register as a foreign company with the secretary
				of state or equivalent State official; or
									(C)require that a member of the Association
				submit to a criminal history record check as a condition of doing business in
				such State.
									332.Coordination with other regulators
							(a)Coordination with state insurance
				regulatorsThe Association
				may—
								(1)establish a central clearinghouse, or
				utilize the NAIC or any other appropriate entity as a central clearinghouse,
				through which members of the Association may pursuant to section 323(e)
				disclose their intent to operate in 1 or more States and pay the licensing fees
				to the appropriate States; and
								(2)establish a national database for the
				collection of regulatory information concerning the activities of insurance
				producers or contract with the NAIC or any other entity to utilize such a
				database.
								(b)Coordination with the financial industry
				regulatory authorityThe
				Association shall coordinate with the Financial Industry Regulatory Authority
				in order to ease any administrative burdens that fall on persons that are
				members of both associations, consistent with the requirements of this subtitle
				and the Federal securities laws.
							333.Right of action
							(a)Right of ActionAny person aggrieved by a decision or
				action of the Association may, after reasonably exhausting available avenues
				for resolution within the Association, commence a civil action in an
				appropriate United States district court, and obtain all appropriate
				relief.
							(b)Association InterpretationsIn any such action, the court shall give
				appropriate weight to the Association’s interpretation of its bylaws and this
				subtitle.
							334.DefinitionsFor purposes of this subtitle, the following
				definitions shall apply:
							(1)Home stateThe term home State means
				the State in which the insurance producer maintains its principal place of
				residence or business and is licensed to act as an insurance producer.
							(2)InsuranceThe term insurance means any
				product, other than title insurance, defined or regulated as insurance by the
				appropriate State insurance regulatory authority.
							(3)Insurance producerThe term insurance producer
				means any insurance agent or broker, excess or surplus lines broker or agent,
				insurance consultant, limited insurance representative, and any other
				individual or entity that solicits, negotiates, effects, procures, delivers,
				renews, continues or binds policies of insurance or offers advice, counsel,
				opinions or services related to insurance.
							(4)StateThe term State includes any
				State, the District of Columbia, any territory of the United States, and Puerto
				Rico, Guam, American Samoa, the Trust Territory of the Pacific Islands, the
				Virgin Islands, and the Northern Mariana Islands.
							(5)State law
								(A)In generalThe term State law includes
				all laws, decisions, rules, regulations, or other State action having the
				effect of law, of any State.
								(B)Laws applicable in the district of
				columbiaA law of the United
				States applicable only to or within the District of Columbia shall be treated
				as a State law rather than a law of the United
				States.
								.
			(b)Clerical amendmentThe table of contents for the
			 Gramm-Leach-Bliley Act is amended by striking the items relating to subtitle C
			 of title III and inserting the following new items:
				
					
						Subtitle C—National
				Association of Registered Agents and Brokers
						Sec. 321. National
				association of registered agents and brokers.
						Sec. 322. Purpose.
						Sec. 323. Membership.
						Sec. 324. Board of
				directors.
						Sec. 325. Officers.
						Sec. 326. Bylaws,
				rules, and disciplinary action.
						Sec. 327. Powers.
						Sec. 328. Report by
				association.
						Sec. 329. Liability
				of the association and the directors, officers, and employees of the
				association.
						Sec. 330. Presidential oversight.
						Sec. 331. Relationship to State law.
						Sec. 332. Coordination with other regulators.
						Sec. 333. Judicial
				review and enforcement.
						Sec. 334. Definitions.
					
					.
			3.Compliance provisionThe budgetary effects of this Act, for the
			 purpose of complying with the Statutory Pay-As-You-Go-Act of 2010, shall be
			 determined by reference to the latest statement titled Budgetary Effects
			 of PAYGO Legislation for this Act, submitted for printing in the
			 Congressional Record by the Chairman of the Committee on the Budget of the
			 House of Representatives, provided that such statement has been submitted prior
			 to the vote on passage.
		
	
		
			Passed the House of
			 Representatives March 3, 2010.
			Lorraine C. Miller,
			Clerk
		
	
